Citation Nr: 0506462	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-15 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to April 1, 2003, to 
include consideration of a rating of total disability rating 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which established service connection for PTSD, 
evaluated as 30 percent disabling, effective October 2, 2001.  
The veteran appealed, contending that a higher rating was 
warranted.  By a November 2003 rating decision and concurrent 
Supplemental Statement of the Case (SSOC) the RO assigned a 
70 percent rating for PTSD, and established entitlement to a 
TDIU rating, both of which were effective April 1, 2003.  The 
veteran has indicated that he is satisfied with this rating, 
but that he believes both the 70 percent schedular rating and 
TDIU rating should be effective prior to April 1, 2003.  See 
AB v. Brown, 6 Vet. App. 35 (1993); see also 38 C.F.R. 
§ 20.204.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 2003, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's PTSD has been 
consistently manifest by depression, anxiety, and chronic 
sleep impairment.

3.  Prior to September 4, 2002, the preponderance of the 
competent medical evidence is against a finding that the 
veteran's PTSD resulted in speech impairment, impaired 
judgment, impairment of short and long term memory, 
difficulty in understanding complex commands, suicidal 
ideation, obsessional rituals which interfered with routine 
activities, impaired impulse control exemplified by periods 
of violence, spatial disorientation, neglect of personal 
appearance and hygiene, or that his social and occupational 
impairment was of such severity to render him incapable of 
obtaining or maintaining substantially gainful employment.  

4.  The competent medical evidence reflects that, as of 
September 4, 2002, the veteran's PTSD has been manifest by 
impaired impulse control; difficulty in adapting to stressful 
circumstances; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; inability to establish and maintain effective 
relationships; and that his social and occupational 
impairment was of such severity as to render him incapable of 
obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's PTSD prior to September 4, 2002, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.16, 4.130, Diagnostic Code 
9411 (2004).

2.  The criteria for a schedular rating of 70 percent for the 
veteran's PTSD, and assignment of a TDIU rating, are met as 
of September 4, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.16, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the appeal is from the initial grant of service 
connection for PTSD.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
- section 7105(d) requires VA to take proper action and issue 
a Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue if prior VCAA notice had 
been provided with respect to the underlying claim.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

Here, the RO sent preadjudication notice to the veteran in 
November 2001 regarding his original service connection claim 
which summarized VA's duties to assist and notify pursuant to 
the VCAA.  Following his Notice of Disagreement, the RO sent 
correspondence to the veteran in October 2002 which 
specifically addressed his claim for an increased rating, 
informed him of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the October 2002 SOC, as well as 
multiple supplemental SOCs, which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the September 2003 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded an examination in 
conjunction with this case.  The Board also notes that a new 
examination would provide no probative value regarding his 
claim of entitlement to a rating in excess of 30 percent 
prior to April 1, 2003, as such an examination would relate 
to the current severity of the disability; it would not 
provide any details regarding the severity of the PTSD prior 
to April 1, 2003.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that he should 
be assigned the 70 percent rating for his PTSD, as well as 
his TDIU rating, effective from October 2001 when he 
initiated his claim of service connection for PTSD.  He has 
also contended that he has been unemployed since 2001 due to 
his PTSD.

The record reflects that the veteran initiated his original 
claim of service connection for PTSD by documents received by 
the RO on October 2, 2001.  

In January 2002, the veteran underwent a VA PTSD examination, 
at which the examiner noted that the claims file had been 
reviewed.  At this examination, the veteran provided details 
of his in-service combat experiences as well as his 
symptomatology.  It was noted that he had good recall for 
names of those who were wounded or killed in action.  
Further, he reported distressing memories about many of these 
combat events.  He also reported significant re-experiencing 
symptoms of these traumas in the forms of distressing 
intrusive thoughts on occasion, significant distress at 
memories and reminders, as well as occasional nightmares.  
Moreover, he reported arousal symptoms in the form of chronic 
anger and irritability, including a history of assault in the 
distant past.  He reported some symptoms of hypervigilance.  
However, he denied exaggerated startle response, particularly 
since sometime are his return from Vietnam.  While he had 
restless sleep about 50 percent of the time, at other times 
he was okay.  

In addition, the veteran reported significant avoidance 
symptoms, including general emotional numbing, avoidance of 
discussions about his experiences in Vietnam, and general 
avoidance of combat situations.  Despite these avoidance 
symptoms, he reported that he did not avoid movies or other 
reminders of Vietnam in general.  When asked why, he reported 
that "It's the only thing I have to make me think I was 
something."  It was also noted he had significant depressive 
symptoms particularly precipitated in the last year by 
employment difficulties.  His mood was depressed, he had very 
low self-esteem, had a significant lack of motivation 
anhedonia, and tearfulness.  It was further noted that he 
drank alcohol heavily.

With respect to his psychosocial history, the veteran 
reported that he had been divorced for approximately 10 
years.  He had 4 children, two of which he was fairly close 
to, but his relationship with the other two was strained.  In 
addition, he reported that he lived alone.  He also reported 
that he had a girlfriend with whom he had been in a close 
relationship for the past 5 years, although there had been 
some faltering of the relationship over the last year.  For 
example, they had been engaged in the last year, but now ere 
not.

Regarding his work history, the veteran reported that he had 
worked primarily as a truck driver for the last 30 years.  
However, he reported that he had had significant work 
difficulties over the last year, and actually dated the 
beginning of his difficulties to approximately 10 years ago.  
At that time, he was an assistant operations manager for a 
company, but was eventually terminated due to conflicts with 
his supervisor.  Moreover, he reported that he had had 
difficulties in various positions since that time, and 
beginning approximately 9 months earlier he went out on 
workers compensation due to a left knee injury.  This 
compensation had since ended, and he was currently 
unemployed.  He had no income at present, and was actively 
seeking employment, but was not optimistic and was very 
discouraged.

On mental status evaluation, the veteran was found to be 
cooperative, but it was noted that he generally made poor eye 
contact.  His affect was found to be quite dysphoric 
throughout, and tearful at times.  He described his mood as 
"bummed out."  Nevertheless, his thoughts were found to be 
logical and organized, but occasionally somewhat over 
elaborated.  He denied hallucinations, delusions, or other 
signs of psychotic thought content.  Further, he denied 
active suicidal ideation, although he noted fleeting thoughts 
without any intent or plan.  He denied homicidal ideation.  
In addition, his insight and judgment were found to be fair.  
It was noted that formal cognitive testing was not conducted, 
but cognition was grossly intact.

Based on the foregoing, the examiner diagnosed PTSD, major 
depressive disorder, and alcohol dependence.  His 
psychosocial and environmental problems were listed as 
unemployment, great financial strain, motor vehicle accident 
from December 2000, and combat trauma by history.  Further, 
the examiner assigned a current global assessment of 
functioning (GAF) score of 50.  It is noted that GAF scores 
of 41 to 50 reflect serious symptoms or any serious 
impairment in social, occupational, or school functioning, 
while GAF scores of 51 to 60 reflect moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  The 
examiner also commented that the veteran had symptoms of PTSD 
across all three symptom clusters, and that he did not appear 
to be exaggerating or malingering his symptoms in any way.  
Notably, he suffered with serious symptoms of major 
depressive disorder with prominent features of depressed 
mood, hopelessness, and low self-esteem.  The examiner noted 
that the veteran's alcohol consumption might be problematic, 
though the veteran denied it was a problem at present.  
Moreover, the examiner stated that the veteran's current 
level of function was quite impaired due to his psychiatric 
condition.

In an addendum, the examiner stated that the veteran's 
service-connected chloracne condition also caused significant 
distress for him; there was significant psychological and 
emotional distress attached to this service-connected 
condition.

Records dated in April 2002 note that the veteran complained 
of depression and sleep disturbance.  On mental status 
evaluation, he was found to be alert and oriented times 3.  
There was no evidence of suicidal or homicidal ideation or 
plan.  Further, there was no evidence of overt psychosis; 
however, he was found to be tearful in presentation, and had 
a depressed mood.  He was also found to be cooperative and 
casually dressed.  In addition, his sleep was found to be 
disturbed, due to difficulty falling asleep and early morning 
awakening.  His appetite was apparently okay, in that he had 
a somewhat protuberant abdomen, and his energy was found to 
be moderate.  His stressors included job loss, with 
compensation and layoff from last job, and loss of female 
relationship of 5 years, probably due to alcohol use.  
Nevertheless, his speech was found to be fluent, with normal 
pitch/speed.  Overall assessments were alcohol dependence; 
depressive disorder, probable major depression, rule-out 
substance induced mood disorder; and PTSD by history.

Records dated in May 2002 note that the veteran reported, in 
part, that over the past 5 years he had lived with a woman 
who was a medical receptionist, and that they had briefly 
relocated to another state at her wish, but this did not work 
out and they returned to Connecticut.  He reported that he 
could no do his usual work as a truck driver in the other 
state because in the south they did not trust him because he 
was a Yankee.  In addition, he reported that he was in a 
motor vehicle accident where he injured his knee, as a result 
of which he was no longer able to drive a truck and was 
seeking Social Security disability.  He had been on workers' 
compensation, but was now supposed to be seeking employment 
to continue to be qualified for this benefit.  On mental 
status evaluation, he was found to be cooperative, and his 
speech was within normal limits.  His mood was found to be 
"optimistic depressive," his affect tearful with a 
resentful and embarrassed flavor.  Further, his thought 
process was found to be slightly circumstantial, but logical 
and goal directed.  There was no indication of psychotic 
symptoms with his thought content, although there was some 
tendency to blame others for his troubles and to minimize his 
alcohol dependence.  He denied suicidal and homicidal 
ideation.  Moreover, his insight was found to be minimal, and 
his judgment adequate.  His attention and concentration were 
slightly reduced.

Records dated later in May 2002 reflect that the veteran 
discussed his physical injury leading to disability, his 
PTSD, and the loss of his girlfriend of 5 years due to his 
drinking.  On mental status evaluation, it was noted that he 
was dressed in clean, casual clothes, and that he maintained 
good eye contact.  His speech had normal rate and volume, 
fluent, well-articulated.  His thought content and process 
was found to be alert, oriented times 2, goal-directed, 
logical.  There was no evidence of frank delusions.  Further, 
his short and long-term memory were found to be grossly 
intact.  There was no evidence of perceptual disturbance, nor 
suicidal or homicidal ideation.  Regarding his mood/affect, 
he was found to be depressed, and tearful when speaking of 
loss of his girlfriend.  His judgment was found not to be 
impaired on examination.  Moreover, it was stated that he was 
not considered to be a danger to self or others at the time 
of this evaluation.

Records dated in June 2002 note that the veteran reported, in 
part, that his longest full-time job was for 14 years, that 
his most recent job was skilled manual, and that no one else 
contributed the majority of his financial support.  He also 
reported that his usual employment pattern in the past 3 
years had been full-time (40 hours per week), but that in the 
past 30 days he had been paid for working on no days, and 
that his income consisted of $439 from pension, benefits or 
Social Security.  Regarding psychiatric status, the veteran 
reported, in part, that during the past 30 days, and during 
his lifetime, he had experienced serious depression; serious 
anxiety or tension; hallucinations; trouble understanding, 
concentrating or remembering; and trouble controlling violent 
behavior.  He also reported that he had been prescribed 
medication for psychological or emotional problems during the 
past month, but never prior to that.  Further, he denied 
suicidal ideation, and no history of a suicide attempt was 
given.  Nevertheless, he reported that he was bothered 
considerably by psychological or emotional problems in the 
month prior to this interview.

A Vet Center statement received September 4, 2002, noted that 
the veteran was being treated for substance abuse issues, 
including alcohol dependence, and symptoms of PTSD.  It was 
noted that his response resulted in feelings of fear, 
helplessness, hopelessness, and horror.  Further, traumatic 
events were persistently re-experienced through distressing, 
recurrent instructive thoughts and memories, nightmares of 
the events, and flashbacks at least 2 to 4 times per week.  
He also experienced intense psychological and physiological 
distress at exposure to internal and external cues that 
symbolized or represented his experiences in Vietnam, at 
least 2 to 4 times per week.  Moreover, it was noted that he 
experienced persistent symptoms of increased arousal, 
difficulty sleeping, irritability, and angry outbursts.  
Additionally, it was noted that these outbursts had 
frightened him and concerned him greatly because blackouts 
had and could occur when he was pushed over the edge, and at 
times had caused him industrial impairment, and he was unable 
to hold a job.  His hypervigilance had also resulted in 
auditory hallucinations in which he was constantly reminded 
of events while in Vietnam.  

The clinician stated that the veteran suffered from severe 
and chronic PTSD in conjunction with his panic disorder, and 
agoraphobia, which was somewhat stable through years of 
substance dependence in partial remission.  It was further 
stated that these diagnoses had incapacitated him both 
psychologically and psychologically; that his relationships 
with most others, including those whom he was most intimate 
with, had been adversely affected as evidence by his 
inability to maintain a meaningful relationship; and that he 
exhibited psychoneurotic symptoms with disturbed thought 
processes that were associated with daily activities which 
resulted in confusion, panic, and emotional explosions of 
aggressive angry energy.

Various outpatient records throughout 2002 and 2003, 
including group progress notes, reflect that the veteran was 
treated for alcohol dependence, depression, and PTSD.  In 
addition, these records note that he had symptoms of 
depression and anxiety on a variety of occasions.

Records dated in January 2003 reflect that the veteran's mood 
was found to be moderately depressed, but there was no 
evidence of suicidal ideation.  He was also noted to have 
some combat nightmares, and that his sleep was not fully 
adequate.

Subsequent records from later in January 2003 and February 
2003 note that the veteran was treated for syncopal episodes.

Records dated April 1, 2003, note that the veteran had asked 
his counselor to provide an opinion about the effect of his 
mental illness on his employment skills.  It was noted that 
he had symptoms of PTSD, depression, and sleep disorder.  He 
was also very interpersonally sensitive, had been irritable 
with coworkers, isolative, and been overwhelmed by ordinary 
work stress.  Meaningful relationships and evaded him, and 
relationship disruptions were devastating.  Historically, 
this variety of symptoms had made work intolerable.  It was 
noted that he last worked regularly about 2 years earlier, 
that he had attempted some part-time, mostly solo work but 
had failed at that.  His current presentation showed 
considerable anxiety, tension, and tearfulness.  Moreover, it 
was stated that, taken together, this group of impairments 
would predict failure in employment at this time.  It was 
further stated that he was presently unemployable.

At the September 2003 RO hearing, it was asserted that the 
veteran should be assigned a rating of at least 70 percent 
for his PTSD, as well as a TDIU rating.  The veteran 
testified that he had not worked since May 2000 because of a 
combination of a lot of things, including a head-on accident.  
He also provided testimony regarding the symptomatology of 
his PTSD including nightmares and sleep disturbance.

In a September 2003 Social Security Administration (SSA) 
Administrative Law Judge (ALJ) decision, it was held that the 
veteran had been disabled since December 2001, and that he 
had not engaged in any substantial gainful activity since the 
disability onset date.  The following disabilities were 
considered to be "severe" under the Social Security Act, 
and the basis for the ALJ decision: depression, PTSD, a 
history of alcohol abuse, atrial flutter, and residuals of a 
left knee injury.  Further, the ALJ noted that the veteran 
testified at a hearing that he was unable to work because 
crowds affected him, and he could not be around people; he 
shopped for groceries between 7 and 8 a.m. in an attempt to 
avoid people; he did not socialize with his friends like he 
used to, and that he only talked to them on the telephone 
instead of ongoing out for drinks or to a ballgame; that he 
experienced flashbacks to his experiences in Vietnam; and 
that the 2 to 3 hours of sleep he gets every night was marred 
by nightmares of Vietnam.  Moreover, it was stated that he 
had not abused alcohol or illicit drugs since June 2003, but 
he had continued to experience atrial flutter and left knee 
pain.  A medical expert testified, in essence, that the 
veteran's PTSD, major depression, and atrial flutter 
satisfied the criteria for SSA disability.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

The Board acknowledges that the veteran has other service-
connected disabilities in addition to his PTSD, including 
chloracne and residuals of a shrapnel wound.  However, he 
indicated that he is entitled to a TDIU rating based solely 
upon the severity of his PTSD.  In VAOGCPREC 6-96 (August 16, 
1996), VA General Counsel stated that in determining whether 
a claim for a total rating based upon individual 
unemployability under 38 C.F.R. § 4.16 is raised by the 
record, the primary consideration is whether the record 
contains assertions or evidence that the claimant is unable 
to secure or follow a substantially gainful occupation due to 
his or her service-connected disabilities.  Moreover, the 
General Counsel stated that in such instances where the 
appealed issue concerns entitlement to an increased rating 
for a service-connected disability, the Board would have 
jurisdiction to address as a component of the increased 
rating claim, the question of entitlement to a total rating 
based upon individual unemployability provided the claim is 
based solely upon the disability or disabilities which are 
the subject of the increased rating claim.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 30 percent 
for his PTSD prior to September 4, 2002, but that he is 
entitled to both a 70 percent schedular rating and a TDIU 
rating as of September 4, 2002.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Initially, the Board notes that the record reflects that the 
veteran's PTSD has been consistently manifest by depression, 
anxiety, and chronic sleep impairment.  However, these 
symptoms correspond to a schedular rating of 30 percent under 
Diagnostic Code 9411.  

The Board further finds that, prior to September 4, 2002, the 
preponderance of the competent medical evidence is against a 
finding that the veteran's PTSD resulted in speech 
impairment, impaired judgment, impairment of short and long 
term memory, difficulty in understanding complex commands, 
suicidal ideation, obsessional rituals which interfered with 
routine activities, impaired impulse control exemplified by 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, or that his social and 
occupational impairment was of such severity to render him 
incapable of obtaining or maintaining substantially gainful 
employment.  

The Board notes that even though formal cognitive testing was 
not conducting as part of the January 2002 VA PTSD 
examination, his cognition was found to be grossly intact.  
Further, his speech was found to be fluent, with normal 
pitch/speed in April 2002, while the May 2002 records found 
his speech to be normal.  Thus, there is no evidence of 
either circumstantial, circulatory, or stereotyped speech, 
which is part of the criteria for the next higher rating of 
50 percent under Diagnostic Code 9411, nor the criteria of 
speech intermittently illogical, obscure, or irrelevant 
necessary for a 70 percent rating.

The record also reflects that the veteran's judgment and 
insight were found to be fair on the January 2002 VA PTSD 
examination.  In addition, the April 2002 records reflect 
that there was no evidence of overt psychosis.  Moreover, the 
records dated in May 2002 found his judgment to be adequate 
and not impaired on examination.  Accordingly, the Board 
finds that there was no evidence of impaired judgment prior 
to September 4, 2002.

Records dated in May 2002 also found that both the veteran's 
short and long term memory was grossly intact.  Thus, there 
is no evidence of memory impairment to warrant a rating in 
excess of 30 percent under Diagnostic Code 9411 prior to 
September 4, 2002.

The record further reflects that the veteran consistently 
denied suicidal ideation prior to September 4, 2002.  
Moreover, there were no objective medical findings of 
obsessional rituals which interfered with routine activities.

The Board acknowledges that the veteran's has described 
period of irritability and anger prior to September 4, 2002.  
However, nothing in the record for this period reflects that 
it was exemplified by periods of unprovoked violence.  
Further, there were no signs of psychotic thought content at 
the January 2002 VA PTSD examination.  Moreover, records 
dated in May 2002 stated that he was not considered a danger 
to self or others at the time of the evaluation.
 
The record also reflects that the veteran's PTSD did not 
result in difficulty in understanding complex commands prior 
to September 4, 2002.  His thoughts were found to be logical 
and organized at the January 2002 VA PTSD examination, and 
there were no signs of psychotic thought content.  The only 
episode of assault was described as being in the distant 
past.  Similarly, records dated in May 2002 noted that while 
his thought process was slightly circumstantial, it was 
logical and goal directed, and that there was no indication 
of psychotic symptoms with his thought content.  Records 
dated later that same months found his thought content and 
process to be alert, oriented times 2, goal-directed, and 
logical.

The Board further finds that there were no objective findings 
prior to September 4, 2002, that the veteran's PTSD resulted 
in spatial disorientation, nor neglect of personal appearance 
or hygiene.  

The Board acknowledges that the veteran's PTSD resulted to 
social and occupational impairment prior to September 4, 
2002.  In addition, the Board acknowledges the veteran's 
assertions that he has not worked since 2001, and that the 
SSA ALJ decision found that he had not engaged in any 
substantial gainful activity since December 2001 due to his 
disabilities, including PTSD.  Nevertheless, the objective 
medical evidence for the period prior to September 4, 2002, 
does not reflect that his social and occupational impairment 
was of such severity to render him incapable of obtaining or 
maintaining substantially gainful employment.  

Initially, the Board notes that the veteran reported at the 
January 2002 VA PTSD examination that he had stopped working 
as a truck driver 9 months earlier due to a left knee injury 
and had received workers' compensation as a result thereof.  
Similar information is noted in the April 2002 records.  The 
record also indicates that his relationship with his 
girlfriend of 5 years ended during the period due to his 
nonservice-connected alcohol abuse.  Further, the SSA ALJ 
decision was based upon both the service-connected PTSD, and 
nonservice-connected conditions, including history of alcohol 
abuse, atrial flutter, and residuals of a left knee injury.  
Thus, it is clear that the veteran's nonservice-connected 
disabilities significantly impacted his employability during 
the period prior to September 4, 2002.  Consequently, the 
Board concludes that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 30 percent 
under Diagnostic Code 9411, nor does this disability warrant 
consideration of a TDIU rating during this period.  See 
38 C.F.R. § 4.16.

With respect to the period as of September 4, 2002, the Board 
notes that the Vet Center statement received on that date 
noted that the veteran's response resulted in feelings of 
fear, helplessness, hopelessness, and horror; that the 
traumatic events were persistently re-experienced through 
distressing, recurrent instructive thoughts and memories, 
nightmares of the events, and flashbacks at least 2 to 4 
times per week; and that he experienced intense psychological 
and physiological distress at exposure to internal and 
external cues that symbolized or represented his experiences 
in Vietnam, at least 2 to 4 times per week.  This tends to 
indicate that his PTSD had resulted in near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  Further, this 
statement indicated that his PTSD had resulted in the 
inability to maintain a meaningful relationship.  This 
statement also noted emotional explosions of aggressive angry 
energy, which supports a finding of impaired impulse control, 
as well as difficulty adapting to stressful circumstances.  
Moreover, the record indicates that his social and 
occupational impairment had resulted in deficiencies in most 
areas including work, judgment, thinking, and mood.  All of 
these findings correspond to a 70 percent rating under 
Diagnostic Code 9411.

The Board also notes that the September 4, 2002, Vet Center 
statement indicated that the veteran was unable to hold a job 
due to his PTSD.  As such, it indicates that his social and 
occupational impairment was of such severity as to render him 
incapable of obtaining or maintaining substantially gainful 
employment.  This appears to be the first competent medical 
opinion that the veteran's PTSD rendered him unemployable.  
No competent medical evidence is of record which refutes the 
findings of the September 4, 2002, Vet Center statement.  In 
fact, the subsequent records from April 1, 2003, support 
these findings, as well as the assignment of a 70 percent 
schedular rating under Diagnostic Code 9411 and a TDIU 
rating.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that he is entitled to both a schedular 
rating of 70 percent for his PTSD and a TDIU rating as of 
September 4, 2002.  See also 38 C.F.R. §§ 4.3, 4.7.  This 
effective date is from the Vet Center statement, as it was 
the first objective medical evidence that the severity of the 
veteran's service-connected PTSD warranted these ratings; it 
was not factually ascertainable prior to this date that these 
ratings were warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

As an additional matter, the Board finds that there was no 
competent medical evidence for the period prior to or since 
September 4, 2002, which supports a finding that the 
veteran's PTSD was manifest by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Thus, he is not entitled to a schedular rating of 
100 percent under Diagnostic Code 9411.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to September 4, 2002, is denied.

Entitlement to a rating of 70 percent for PTSD, and 
assignment of a TDIU rating, is granted as of September 4, 
2002, subject to the law and regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


